Citation Nr: 0007529	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  95-07 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from June 1968 to January 
1982.  The appellant is the veteran's widow.

This appeal arises from a rating decision in by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
August 1994 St. Petersburg, Florida which denied service 
connection for the cause of the veteran's death on the basis 
of his exposure to herbicides in service.

A Board decision in November 1988 denied service connection 
for the cause of death on the basis of the veteran's alleged 
exposure to ionizing radiation in service.  Because the 
current appeal is based on the premise that the veteran's 
death was the result herbicide exposure, and involves 
different legal criteria, the Board will consider this claim 
on de novo.  The case was remanded by the Board in May 1997.


FINDINGS OF FACT

1.  The veteran had active service from June 1968 to January 
1982.  He served in the Republic of Vietnam during the 
Vietnam era.

2.  The veteran died in October 1987 due to thyroid cancer.

3.  At the time of death, service connection had not been 
granted for any disability.

4.  Thyroid cancer was not caused the veteran's exposure to 
Agent Orange in service.

5.  The evidence does not establish that the veteran was 
actually exposed to Bromacil while in Vietnam, and there is 
no competent medical evidence linking the alleged exposure to 
Bromacil and the fatal thyroid carcinoma.


CONCLUSIONS OF LAW

1.  Thyroid cancer was not the result of in- service exposure 
to Agent Orange, and may not be presumed to have been the 
result of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 
1116(a), 5107, (West 1991); 38 C.F.R. §§ 3.102, 
3.307(6)(iii), 3.309, 3.312 (1999).

2.  Service connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310 (West 1991); 38 C.F.R. § 
3.312 (1999).

3.  The claim for service connection for the cause of the 
veteran's death as a result of exposure to Bromacil is not 
well grounded and there is no further statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background 

The record shows that the veteran died in October 1987 at the 
age of 39 as a result thyroid cancer.  At the time of death, 
service connection had not been granted for any disability.  
His service medical records are negative for thyroid cancer.  
His service records show that he served in the Republic of 
Vietnam from November 1968 to October 1969.  The appellant 
maintains that the fatal thyroid cancer was caused by his 
exposure to two specific herbicides while he was in Vietnam, 
namely Agent Orange and Bromacil.

The veteran was hospitalized at the VA Medical Center, 
Tuskegee, in September and October 1987.  He was admitted for 
the first time because of a seven month history of blackout 
spells, loss of weight and hoarseness.  Subsequently, he 
developed pain in the right side of the neck and a lump on 
the neck about two months prior to admission.  On 
examination, a huge mass on both sides of the neck was noted.  
A biopsy revealed anaplastic carcinoma of the thyroid.  The 
discharge diagnosis was anaplastic carcinoma of the thyroid 
gland, extensive, with bilateral lung metastases.   His 
prognosis was poor.  He died shortly thereafter.

In September 1991, the appellant received payment from the 
Agent Orange Payment Program.  Beginning in September 1993, 
she submitted various written materials in support of her 
claim.  These included portions of medical treatises, 
newspaper articles and technical bulletins.  Some of these 
materials pertained to the incidence, cause and diagnosis of 
thyroid cancer.  Other materials indicated that Bromacil was 
known to affect the thyroid gland and was considered a 
possible carcinogen in humans.  A technical report prepared 
by the United States Air Force Occupational and Environmental 
Health Laboratory indicated that Bromacil was among the 
herbicides used in Vietnam.  The submitted materials also 
pertained to the link between veterans' health problems and 
exposure to Agent Orange.  In January 1994, the appellant 
submitted a statement in which she stressed that an article 
from the Air Force Times found that there was a higher ratio 
of cell abnormalities among Blacks exposed to herbicides. 

In January 1997, T. C., M.D., one of the veteran's treating 
physicians, expressed the opinion that the veteran's 
anaplastic thyroid cancer "could have been caused" by his 
exposure to Agent Orange in Vietnam because Agent Orange was 
a known carcinogen.

The appellant appeared at a Board hearing before the 
undersigned in Washington D.C. in March 1997.  She testified 
that while her husband was in Vietnam, he mixed the herbicide 
Bromacil for three months; that the Ranch Hand study 
disclosed that Bromacil was used in Vietnam; and that an EPA 
fact sheets showed that thyroid cancers evolved over a period 
of 30 years.  She also testified that her husband first noted 
a lump on his neck in late July or early August 1987. 

In September 1997, the U. S. Army & Joint Services 
Environmental Support Group (ESG) reported that they did not 
have any records that documented the location where Bromacil 
was used. 

In December 1997, Stephen M. Roberts, Ph. D., and N. 
Christine Halmes, Ph. D., informed the appellant that they 
had reviewed the medical literature for a possible 
association between exposure to herbicidal agents used in 
Vietnam (i.e., herbicide orange) and thyroid cancer.  They 
could not comment specifically on the cause of her husband's 
cancer, but they could discuss the epidemiological evidence 
found in the literature concerning herbicide orange exposure 
and thyroid cancer in general.  

Drs. Roberts and Halmes located two epidemiological studies 
which implicated exposure to TCDD, a well known herbicide 
contaminant, with thyroid cancer.  Two studies indicated that 
there seemed to be an association between tetrachloro-
dibenzo-p-dioxin (TCDD), commonly referred to as dioxin, and 
thyroid cancer.  TCDD was classified by IARC as a known 
carcinogen, and there had been increased deaths due to 
thyroid cancer in persons occupationally and accidentally 
exposed.  While a causal relationship between TCDD and 
thyroid cancer had not been clearly established, the evidence 
for such an association appeared to be at least as strong as 
for other cancers that VA accepted as attributable to TCDD, 
such as Hodgkin' disease, lung cancer, and multiple myeloma.  
They enclosed copies of the medical journals they cited 
including one concerning mortality in workers exposed to 
chlorophenoxy herbicides and chlorophenols, and an update of 
mortality among chemical workers exposed to the herbicide 
2,4-Dichlorophhenoxyacetic acid and its derivatives.  

In February 1998, a VA specialist in thyroid and parathyroid 
diseases reviewed the claims file and much of the pertinent 
literature involving the causation of thyroid cancer by Agent 
Orange.  He stated that it was impossible in any one patient 
to say whether a chemical was indeed the cause of their 
cancer.  After his review of the literature, he did not 
believe that there was conclusive evidence that thyroid 
cancer was caused by Agent Orange exposure.  The Institute of 
Medicine in its every- two- year review of the literature 
concurred with this.  That is, they believe that there was no 
convincing evidence that thyroid cancer was caused by Agent 
Orange.  In summary, the specialist opined that it was 
impossible to say for certain whether the veteran's exposure 
to Agent Orange caused the thyroid cancer.  

In December 1998, the VA's Chief Public Health and 
Environmental Hazards Officer furnished a medical opinion 
which noted that in published reports of the Institute of 
Medicine (IOM), thyroid cancers were not explicitly 
addressed.  A third IOM was expected later during 1998.  
However, the Chief Public Health and Environmental Hazards 
Officer had no knowledge of whether thyroid cancer was to be 
addressed in this report.  With regard to the two studies 
cited by Drs. Roberts and Halmes as implicating dioxin with 
thyroid cancer, the Chief Public Health and Environmental 
Hazards Officer stated that neither study could be considered 
statistically significant since their 95 percent confidence 
intervals encompassed values indicating no increase.  It was 
the Chief Public Health and Environmental Hazards Officer's 
opinion that it was possible that the veteran's fatal thyroid 
cancer could be related to exposure to herbicides including 
Agent Orange in Vietnam.  However, she could not state that 
it is likely or at least as likely as not that such exposure 
was responsible.

In January 1999, the Director of VA's Compensation and 
Pension Service opined that, based on the aforementioned 
opinion from the Under Secretary for Health, entitlement to 
service connection for the veteran's death can not be 
established.

In July 1999, the appellant submitted a copy of a Board 
decision in 1997 which granted service connection for thyroid 
cancer.  The Board decision included two medical opinions 
concerning the veteran's disorder.  The first opinion was to 
the effect that it was possible the veteran's thyroid cancer 
had been present for 10 or 20 years before it was diagnosed.  
The second indicated that it was "quite likely" that the 
veteran's thyroid cancer had a ten plus year history which 
placed the onset of the thyroid cancer during the veteran's 
service.  The Board found that the physicians' statements 
outweighed the evidence that was against the claim and 
granted service connection.  

In February 1999, the appellant submitted a memorandum to 
Senator Bob Graham, a copy of which has been added to the 
veteran's claims file.  In her memorandum, she states that it 
is well documented that thyroid cancer has a gestation period 
of 20 to 30 years. She also referred to a report by Admiral 
Elmo Zumwalt, dated in May 1990, pertaining to the 
application of Agent Orange in Vietnam.    

Legal Analysis

In making a claim for service connection for a disorder, 
including a disorder which caused the death of a veteran, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for veteran's claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  The Court has stated that "[t]he quality and 
quantity of the evidence required to meet this statutory 
burden . . . will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Where the issue in a case is factual, competent lay evidence 
may suffice; however, "where the determination involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Id. at 93.

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1999).  

Service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).  To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (1999).  It is not sufficient to show that the 
service connected disability casually shared in producing 
death; rather, a causal connection must be shown. 

In order to present a well-grounded claim, then, the 
appellant must come forward with evidence that provides more 
than a purely speculative basis to support a determination 
that a disability of service origin caused or contributed 
substantially to cause the veteran's death, and it must be 
capable of substantiation.  

Agent Orange Claim.

The veteran served in the Republic of Vietnam during the 
Vietnam Era.  According to 38 C.F.R. § 3.307(a)(6)(iii), such 
a veteran who has a disease listed at § 3.309(e) may be 
presumed to have been exposed to such an herbicide agent, 
unless there is affirmative evidence to the contrary.  
According to 38 C.F.R. § 3.307(6)(1), for purposes of this 
section, the term "herbicide agent" means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period from January 9, 1962, to May 7, 1975, specifically 
2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and 
picloram.

According to 38 C.F.R. § 3.309(e), the diseases entitled to 
presumptive service connection are chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and specified forms of soft-
tissue sarcoma.  Thyroid cancer is not among the diseases 
listed at 38 C.F.R. § 3.309(e).

The United States Court of Appeals for the Federal Circuit 
has held that specific VA regulations which provide for 
presumptive service connection do not preclude a veteran from 
establishing service connection with proof of actual, direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1040 (1995).

In support of her claim, the appellant has referenced 
evidence showing the wide- spread application of Agent Orange 
in Vietnam.  She has also submitted expert opinion from Drs. 
Roberts and Homes, who concluded that the epidemiological 
evidence for a causal relation ship between Agent Orange and 
thyroid cancer appeared at least as strong as for other 
cancers listed at 38 C.F.R. § 3.309(e).  The Board finds that 
this expert opinion, which was based on review of the 
scientific literature, discussed the epidemiological evidence 
with sufficient certainty that, under the facts of this case, 
the claim is rendered plausible and therefore, well grounded.  
See Sacks v. West, 11 Vet.App. 314 (1998), and Wallin v. 
West, 11 Vet.App. 509 (1998).  But see McCartt v. West, 12 
Vet.App. 164 (1999).  As a result, VA has a duty to assist 
the appellant regarding this claim.  

Medical opinion was received from a VA specialist in thyroid 
and parathyroid diseases.  Based on his review of the 
literature, the expert opined that there was no convincing 
evidence that thyroid cancer was caused by Agent Orange.  He 
also opined that it was impossible to say for certain whether 
the veteran's exposure to Agent Orange caused the thyroid 
cancer.  Since this opinion does not address the matter of 
whether it is at least as likely as not that in this 
particular case the veteran's thyroid cancer was caused by 
his exposure to Agent Orange, it has neither positive nor 
negative weight with respect to this claim.

With respect to the opinion by Drs. Roberts and Halmes, they 
admitted that they could not comment specifically on the 
cause of the veteran's cancer, and that it was not clinically 
established that there was a relationship between TCDD 
exposure (the contaminant commonly found in Agent Orange) and 
thyroid cancer.  Rather, they relied on statistical 
epidemiological evidence found in the scientific literature.  
Their opinion, while of sufficient weight to well ground this 
claim, does not address the specific facts of this case.  
Accordingly, it has neither positive nor negative weight with 
respect to the question of whether the veteran's exposure to 
Agent Orange caused the fatal thyroid cancer.  

Dr. Calhoun's opinion, that the veteran's exposure to Agent 
Orange "could have" caused the fatal thyroid cancer is 
expressed highly speculative language, and does not stand for 
the proposition that such causation was at least as likely as 
not in this case.  The opinion, therefore, while supporting 
the appellant's position, is not highly probative. 

This is not the case with respect to opinion from VA's Chief 
Public Health and Environmental Hazards Officer.  The 
physician first commented on the epidemiological studies 
cited by Drs. Roberts and Halmes, and then concluded that in 
the veteran's case it was not at least as likely as not that 
his exposure to Agent Orange caused the fatal thyroid cancer.  
Because this opinion was based not only on consideration of 
the scientific literature, but also on the facts of this 
case, it is the most probative evidence in the file.  

With respect to the Board decision involving another veteran, 
that decision did not involve Agent Orange, and was in other 
ways based on a fact situation clearly different from the 
facts of this  case.  Also, per 38 C.F.R. § 20.1303, prior 
Board decisions are nonprecedential.  Each case presented to 
the Board is decided on the basis of the individual facts of 
the case in light of applicable procedure and substantive 
law.  As to the appellant's argument that the thyroid cancer 
might actually have been present while the veteran was in 
service, she has not submitted any medical evidence that 
dates the onset of the cancer to service. 

The remaining evidence, including newspaper articles, 
scientific studies, portions of medical and scientific 
treatises, also does not take into account the facts of this 
case.  For this reason, it has little, if any probative 
weight.  The fact that the appellant received payment from 
the Agent Orange Payment Program has no probative weight.  
The criteria for payment under this program are different 
from the criteria for establishing service connection.

Having balanced the positive and the negative evidence, the 
Board finds that it preponderates against the claim.  Because 
the evidence is not in relative equipoise on the matter of 
whether the veteran developed thyroid cancer as a result of 
his exposure to Agent Orange in service, the benefit of the 
doubt doctrine is not for application.

Bromacil Claim

Unlike the claim based on Agent Orange exposure, the claim 
based on Bromacil exposure is not well grounded.  First, 
under 38 C.F.R. §  3.307(a)(6), Bromacil is not among the 
certain herbicide agents upon which presumptive service 
connection is based.  In addition, ESG reported that there 
were no records to document the location where Bromacil was 
used in Vietnam.  Finally, the appellant has presented no 
medical opinion linking the veteran's fatal thyroid cancer to 
his alleged exposure to Bromacil.  Lay opinions, speaking as 
they do to questions of medical etiology, are insufficient to 
well ground the claim.  Grottveitt, 5 Vet. App. at 93.  While 
the appellant is deemed competent to describe the veteran's 
symptoms during his lifetime and prior to his death, she is 
not competent to link these symptoms to his active service or 
to a medical diagnosis.  See Savage v. Gober, 10 Vet. App. 
488 (1997); 38 C.F.R. § 3.303(b) (1998).  Her reference to 
secondary sources which do not specifically address the facts 
of this case is also insufficient to well ground her claim.  
Sacks v. West, 11 Vet. App. 314 (1998).  Accordingly, not all 
of the Caluza elements are present, and this claim is not 
well grounded.


ORDER

Service connection for the cause of death due is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

